Citation Nr: 1020385	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an ovarian cyst.  

2. Entitlement to service connection for a right foot 
disorder, claimed as fracture of the right foot. 

3.  Entitlement to service connection for a right shoulder 
disorder. 

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for recurrent otitis 
media.  

6.  Entitlement to service connection for a right ankle 
disorder, claimed as right ankle sprain.  

7.  Entitlement to service connection for residuals of a 
hematoma of the right hand.  

8.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a splenectomy.  

9.  Entitlement to an initial compensable rating for right 
knee patellofemoral pain syndrome, prior to April 9, 2009.  

10.  Entitlement to a rating in excess of 10 percent for 
right knee patellofemoral pain syndrome, from April 9, 2009.  

11.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee meniscectomy with degenerative 
joint disease (DJD).  

12.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar DJD and degenerative disc disease (DDD), to 
include spondylolisthesis.  

13.  Entitlement to an initial rating in excess of 10 percent 
for ulcerative colitis. 

14.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

15.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

16.  Entitlement to an initial compensable rating for 
hepatitis C.  

17.  Entitlement to an initial compensable rating for 
fibroids of the breast.  

18.  Entitlement to an initial compensable rating for 
allergic rhinitis.  

19.  Entitlement to an initial compensable rating for 
hemorrhoids.  

20.  Entitlement to an initial compensable rating for 
residuals of right elbow strain. 

21.  Entitlement to an initial compensable rating for urinary 
stress incontinence.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 
2004.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
residuals of a splenectomy, right knee patellofemoral pain 
syndrome with DJD, residuals of a left knee meniscectomy with 
DJD, thoracolumbar DJD and DDD, to include spondylolisthesis, 
ulcerative colitis, tinnitus, bilateral hearing loss, 
hepatitis C, fibroids of the breast, allergic rhinitis, 
hemorrhoids, right elbow strain, and urinary stress 
incontinence, the Board has characterized these issues on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).

In a July 2009 rating decision, the RO granted a higher, 20 
percent, initial rating for residuals of a splenectomy, and 
granted a higher, 10 percent, rating for the service-
connected right knee disability, effective April 9, 2009.  
Despite the higher ratings established for these 
disabilities, the Veteran has not been awarded the highest 
possible ratings.  As a result, she is presumed to be seeking 
the maximum possible benefit and her claims remain in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by AMVETS (as reflected in an October 2004 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative).  In August 2006, the Veteran 
filed a VA Form 21-22, appointing Disabled American Veterans 
(DAV) as her representative.  The Board recognizes the change 
in representation.

In a July 2007 rating decision, the RO denied service 
connection for a psychiatric disorder.  The Veteran was 
notified of this decision by letter dated in August 2007.  A 
document in the claims file, dated later in August 2007, and, 
apparently created by an individual at the RO, reflects that 
the Veteran wanted to reopen her claim received on September 
25, 2006 (the date of her claim for service connection for a 
psychiatric disorder).  The request to reopen a claim for 
service connection for a psychiatric disorder has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this matter, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for a left shoulder disorder 
and entitlement to higher initial ratings for bilateral 
hearing loss, hepatitis C, and allergic rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has a current ovarian cyst.  

3.  There is no X-ray evidence of right foot arthritis in the 
first year following separation from service, and there is no 
persuasive medical evidence or opinion of a medical 
relationship, or nexus, between a current right foot disorder 
and service.  

4.  There is no competent and persuasive evidence that the 
Veteran has a current right shoulder disorder. 

5.  There is no competent and persuasive evidence that the 
Veteran has current otitis media.  

6.  There is no competent and persuasive evidence that the 
Veteran has a current right ankle disability.    

7.  There is no competent and persuasive evidence that the 
Veteran has a current right hand disability.
    
8.  The Veteran's splenectomy has not resulted in 
complications such as systemic infections with encapsulated 
bacteria.

9.  Prior to April 9, 2009, right knee patellofemoral pain 
syndrome was manifested by complaints of pain with full 
extension, flexion to no less than 130 degrees, and no 
objective evidence of recurrent subluxation or lateral 
instability.  

10.  Since April 9, 2009, right knee patellofemoral pain 
syndrome has been manifested by complaints of pain with full 
extension, flexion limited to 130 degrees by pain, and no 
objective evidence of recurrent subluxation or lateral 
instability.  

11.  Residuals of a left knee meniscectomy with DJD have been 
manifested by complaints of pain with full extension, flexion 
limited to 120 degrees by pain, and no objective evidence of 
recurrent subluxation or lateral instability.  
  
12.  Thoracolumbar DJD and DDD, to include spondylolisthesis 
has been manifested by forward flexion to no less than 80 
degrees; the weight of the competent medical evidence 
indicates that the Veteran does not have separately 
compensable neurological manifestations, and there has been 
no evidence of incapacitating episodes of intervertebral disc 
syndrome.  

13.  The medical evidence reflects that ulcerative colitis is 
no worse than moderate, with infrequent exacerbations. 

14.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260; there is no 
evidence that the Veteran's tinnitus has necessitated 
frequent periods of hospitalization and has resulted in 
marked interference with her employment, so as to merit 
extraschedular consideration. 

15.  There is no medical evidence of disabling impairment due 
to fibroids of the breast.  

16.  Hemorrhoids are manifested by no more than mild or 
moderate impairment.  

17.  The right elbow disability is manifested by subjective 
complaints of pain with no objective evidence of limitation 
of motion or functional impairment.

18.  Urinary stress incontinence is manifested by a daytime 
voiding interval of two hours; there is no objective evidence 
that urinary stress incontinence requires the wearing of 
absorbent materials, or that she has symptomatology of 
obstructive voiding.  


CONCLUSIONS OF LAW

1.  An ovarian cyst was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A right foot disorder, claimed as fracture of the right 
foot, was not incurred in or aggravated by active service, 
nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

4.  Recurrent otitis media was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

5.  A right ankle disorder, claimed as right ankle sprain, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

6.  A right hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

7.  The criteria for an initial rating in excess of 20 
percent for residuals of a splenectomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.117, 
Diagnostic Code 7706 (2009).  

8.  The criteria for an initial compensable rating for right 
knee patellofemoral pain syndrome, prior to April 9, 2009, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2009).  

9.  The criteria for rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, from April 9, 2009, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2009).  

10.  The criteria for an initial rating in excess of 10 
percent for residuals of a left knee meniscectomy with DJD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2009).  

11.  The criteria for an initial rating in excess of 10 
percent for thoracolumbar DJD and DDD, to include 
spondylolisthesis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5242 (2009).  

12.  The criteria for an initial rating in excess of 10 
percent for ulcerative colitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7323 (2009).  

13.  There is no legal basis for the assignment of a 
schedular or extraschedular rating in excess of 10 percent 
for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2009); Smith v.  
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

14.  The criteria for an initial compensable rating for 
fibroids of the breast are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 
7628 (2009).  

15.  The criteria for an initial compensable rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).  

16.  The criteria for an initial compensable rating for 
residuals of right elbow strain are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.71a, 
Diagnostic Code 5206 (2009).  

17.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 10 percent rating for urinary 
stress incontinence are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 
7517 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection was 
received in November 2004.  Thereafter, she was notified of 
the general provisions of the VCAA by the RO in 
correspondence dated in January 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist her in completing her claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and the RO issued the May 2005 rating decision.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Board notes that the claims for higher initial ratings 
for residuals of a splenectomy, right knee patellofemoral 
pain syndrome, residuals of a left knee meniscectomy with 
DJD, thoracolumbar DJD and DDD, ulcerative colitis, tinnitus, 
fibroids of the breast, hemorrhoids, residuals of right elbow 
strain, and urinary stress incontinence are downstream 
issues, which were initiated by a notice of disagreement.  
The Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Hence, there is no duty to provide additional notice in 
regard to these claims.  

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  Notice as to this matter was provided in January 
2007.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and VA treatment records have 
been obtained and associated with the claims file.  The 
Veteran has also been provided with VA general medical, hemic 
disorders, lymphatic disorders, spine, audiological, 
genitourinary, gynecological, hand, intestines, joints, 
liver, and rectum and anus examinations to assess the current 
nature and etiology of her claimed disabilities.

The Board notes that the Veteran was not provided a VA 
medical examination and opinion, however, to assess the 
current nature and etiology of her claimed right foot and 
right shoulder disorders.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case because there is no evidence of a current right shoulder 
disability, and there is no evidence indicating that a 
current right foot disorder may be related to service.  
Therefore, a VA examination to evaluate these claimed 
disabilities is not warranted.

The Board further notes that a July 2009 record reflects that 
the Veteran failed to report for genitourinary and 
gynecologic/breast examinations.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination, without good cause, an original compensation 
claim shall be rated based upon the evidence of record.  See 
38 C.F.R. § 3.655(b) (2009).  In his April 2010 Informal 
Hearing Presentation (IHP), the Veteran's representative 
argued that there may have been mitigating circumstances 
sufficient to establish good cause that prevented the Veteran 
from reporting for these scheduled VA examinations.  
Nevertheless, neither the Veteran nor her representative has 
provided a reason for the Veteran's failure to report for 
these examinations.  Notably, the Veteran reported for eight 
other VA examinations in April and May 2009.  These eight 
examinations, and the VA genitourinary and gynecological and 
breast examinations were all requested by the RO on the same 
date.  The Board finds that the medical evidence of record is 
sufficient to evaluate the claims herein decided, and that 
the claim for service connection for an ovarian cyst and the 
claims for higher initial ratings for fibroids of the breast 
and urinary stress incontinence must be decided based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.


Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for an ovarian cyst, a right foot disorder, a 
right shoulder disorder, recurrent otitis media, a right 
ankle disorder, and residuals of a hematoma of the right hand 
is not warranted.  

Factual Background and Analysis

Ovarian cyst

Service treatment records reflect that a December 1998 CT 
scan revealed bilateral adnexal masses.  A March 1999 
treatment record notes that the Veteran would be followed-up 
regarding a fibroid uterus and right ovarian cyst revealed on 
the December 1998 pelvic ultrasound.  An October 2001 pelvic 
ultrasound revealed leiomyomata uteri and a right ovarian 
cyst.  An August 2004 record of treatment includes a finding 
of no ovarian cyst.  

Despite the Veteran's assertion that she has current ovarian 
cyst related to service, there is no medical evidence of a 
current ovarian cyst.  In this regard, VA gynecological 
examination in March 2005 was normal, with nonpalpable 
adnexa.  An August 2008 record of VA treatment reflects that 
the adnexa were not tender, with no masses.  The assessment 
was "doing well."  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The claim for service 
connection for an ovarian cyst must be denied, because the 
first essential criterion for a grant of service connection, 
evidence of a current disability upon which to predicate a 
grant of service connection, has not been met.  
  
Right foot disorder

Service treatment records include a July 1997 X-ray of the 
right foot, which revealed an oblique fracture of the distal 
shaft of the fifth metatarsal, with no evidence of healing.  

In her March 2007 substantive appeal, the Veteran reported 
that her right foot injury occurred while on active duty and 
that she currently took over the counter medications, like 
Ibuprofen, Tylenol, or Aspirin, for her right foot.  

Records of VA treatment dated from March 2005 to July 2009 
reflect that, in October 2008, the Veteran presented with 
right foot pain.  X-ray of the right foot revealed moderate 
degenerative changes in the first metatarsophalangeal 
articulation and a calcaneal spur.  During acupuncture 
treatment in November 2008, the Veteran reported that she had 
right foot pain, as she had injured her foot while exercising 
at the gym a few weeks earlier.  During podiatry treatment 
that month, she gave a history of a painful plantar aspect of 
the right foot for four weeks.  The assessment was plantar 
fasciitis, right, rule out tear of plantar fascia.  A 
December 2008 MRI revealed findings consistent with plantar 
fasciitis versus partial tear of the plantar fascia.  No full 
disruption was identified.  The assessment was plantar 
fasciitis, right.  The assessment following podiatry 
treatment in January 2009 was plantar fasciitis, right foot, 
resolved.  The post-service records of VA treatment also 
reflect that the Veteran received acupuncture for right heel 
pain.  

Despite the current diagnoses of plantar fasciitis and a 
calcaneal spur in regard to the right foot, there is simply 
no medical evidence or opinion even suggesting a relationship 
between either of these diagnoses and service, to include an 
in-service fracture of the right foot, and neither the 
appellant nor her representative has identified, presented, 
or alluded to the existence of any such medical evidence or 
opinion.  In short, there is no competent medical evidence to 
support the claim for service connection.  

In light of the finding of moderate degenerative changes in 
the first metatarsophalangeal articulation on X-ray of the 
right foot in October 2008, the Board has considered that 
service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Degenerative arthritis, or arthritis, is 
present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, degenerative changes in the right 
foot were not demonstrated by X-ray evidence until October 
2008.  Further, the changes were to the first 
metatarsophalangeal articulation, when her injury in service 
was an oblique fracture of the distal shaft of the fifth 
metatarsal.  Therefore, the Board cannot entertain a 
potential grant of service connection on a presumptive basis.

Right shoulder disorder

Service treatment records are negative for complaints 
regarding or treatment for a right shoulder disorder.  

Records of VA treatment dated from March 2005 to July 2009 
reflect that the Veteran received acupuncture for right 
shoulder pain in June 2009.  Musculoskeletal evaluation 
revealed that inspection, range of motion, motor strength, 
and stability of the right upper extremity was 5/5 in 
January, March, May, and September 2008.  There was full 
active range of motion of the right upper extremity in May 
2009, and the Veteran denied joint problems during treatment 
in June 2009.  

While the Veteran is competent to describe right shoulder 
pain, as reflected during VA acupuncture treatment in June 
2009, a finding of shoulder pain, alone, without a diagnosed 
or identifiable underlying malady or condition of the right 
shoulder does not constitute a disability for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 
(1998).  

Where, as here, competent and persuasive medical evidence 
does not establish a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin, supra; 
Brammer, supra.  The claim for service connection for a right 
shoulder disorder must be denied, because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, as well as the second criterion, the existence of 
the disease or injury in service, have not been met.  

Recurrent otitis media 

Service treatment records reflect complaints regarding ear 
pain.  In April 1985, the Veteran described pain in both 
ears.  The assessment was right otitis media.  Later that 
month, the Veteran complained of a right ear infection, and 
gave a history of the left ear showing signs of infection for 
two weeks.  Examination revealed a normal ear.  In September 
1993, the Veteran complained of bilateral ear pain, right 
greater than left, with intermittent sharp pain in both ears.  
The pertinent assessment was bilateral otitis externa.  In 
December 2002, the Veteran described pain in her ears.  The 
pertinent assessment was left otitis media.  In April 2004, 
the Veteran complained of a left earache.  The assessment was 
left ear otitis media.  

Examination of the ears was normal on VA general medical 
examination in April 2005.  On VA audiological examination in 
April 2009, otoscopy revealed clear external auditory canals, 
bilaterally.  The audiologist noted that there was no need 
for medical follow-up for an ear problem.  

Despite the findings of otitis media during service, there is 
simply no medical evidence of current otitis media.  The 
incidents of otitis media in service appear to have been of 
an acute and transitory nature and resolved without residual 
disability.  A successful service connection claim requires 
evidence of a current disability at the time of claim, as 
opposed to some time in the past.  See Gilpin, supra.  The 
claim for service connection for otitis media must be denied, 
because the first essential criterion for a grant of service 
connection, evidence of a current disability upon which to 
predicate a grant of service connection, has not been met.  

Right ankle disorder

Service treatment records reflect that, in January 1985, the 
Veteran described tenderness in the right heel.  The 
pertinent assessment was right Achilles tendonitis.  During 
treatment in April 1995, the Veteran reported that she had 
twisted her right ankle.  The pertinent assessment was right 
ankle sprain.  X-ray of the right ankle the existence of the 
disease or injury in service was normal.  

On VA joints examination in April 2005, the Veteran 
complained of intermittent right ankle pain.  She denied any 
additional limitation of range of motion or functional 
impairment beyond pain.  Right ankle range of motion revealed 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  Right ankle range of motion was painless, 
even with repetitive movements.  Varus and valgus testing was 
negative.  There was tenderness at the right malleolus area.  
X-ray of the right ankle was within normal limits.  The 
pertinent diagnosis was old right ankle sprain.  The examiner 
opined that all orthopedic conditions were related to 
military service, as evidenced by history, physical 
examination, and claims file review.  The examiner noted that 
review of the claims file revealed evidence of a right ankle 
sprain.  

Records of VA treatment dated from March 2005 to July 2009 
are negative for complaints regarding or treatment for the 
right ankle.  Significantly, records of podiatry treatment 
for right foot plantar fasciitis dated in November and 
December 2008 reflect full range of motion and, during VA 
treatment in June 2009, the Veteran denied joint problems.  

Despite the diagnosis of a right ankle sprain in service, and 
the finding  of old right ankle sprain on VA examination in 
April 2005, as discussed above, a successful service 
connection claim requires evidence of a current disability at 
the time of claim, as opposed to some time in the past.  See 
Gilpin, supra.  While the April 2005 VA examiner diagnosed an 
"old right ankle sprain," examination on that date revealed 
full range of motion and X-ray of the right ankle was within 
normal limits.  While there was some tenderness at the right 
malleolus area, a finding of tenderness, alone, without a 
diagnosed or identifiable underlying malady or condition of 
right ankle, does not constitute a disability for which 
service connection can be granted.  See Sanchez-Benitez, 
supra; see Evans, supra.  

The claim for service connection for a right ankle sprain 
must be denied, because the first essential criterion for a 
grant of service connection, evidence of a current disability 
upon which to predicate a grant of service connection, has 
not been met.  

Residuals of a hematoma of the right hand 

Service treatment records reflect that, in April 1984, the 
Veteran complained of right thumb pain after falling off a 
dirt bike.  The assessment was probable sprain of the right 
1st proximal interphalangeal (PIP) joint.  In January 1995, 
the Veteran complained of bilateral hand pain.  She stated 
that she had been doing a lot of gardening.  The pertinent 
assessment was hand pain.  In July 1999, the Veteran 
presented to Mercy Hospital for a right hand infection after 
a tree she was cutting fell on her hand.  She underwent 
irrigation and drainage of the right hand, with evacuation of 
a hematoma. A July 1999 X-ray of the right hand was normal.  
In March 2002, the Veteran described an injury to her right 
little finger one month earlier.  There was mild swelling at 
the distal interphalangeal (DIP) joint.  The pertinent 
assessment was right hand injury.  

On VA examination in April 2005, the Veteran gave a history 
of right hand trauma during service, with surgery for 
hematoma excision.  She added that she had not sought medical 
attention since separation from service.  She complained of 
chronic right hand soreness, precipitated by prolonged use of 
the right hand.  On examination, there was full range of 
motion of all joints of the bilateral hands.  There was an 
old healed linear scar dorsally between the 3rd and 4th 
metacarpals of the right hand.  X-ray of the right hand was 
within normal limits.  The diagnosis was an essentially 
negative examination.  

In her March 2007 substantive appeal, the Veteran stated that 
she experienced constant pain in the right hand, especially 
during cold weather and dampness, when her right hand 
stiffened.  She added that she had loss of strength in her 
right hand, with difficulty opening jars or doing any type of 
twisting, holding, or pinching activities.  

Records of VA treatment dated from March 2005 to July 2009 
are negative for complaints regarding or treatment for the 
right hand.  Significantly, during treatment in June 2009, 
the Veteran denied joint problems.  

Despite the medical evidence of a right hand hematoma during 
service, there is simply no medical evidence of a current 
right hand disability.  While the Veteran has described right 
hand pain, such pain, alone, without a diagnosed or 
identifiable underlying malady or condition of right hand, 
does not constitute a disability for which service connection 
can be granted.  See Sanchez-Benitez, supra; see Evans, 
supra.  Significantly, the VA examiner who evaluated the 
Veteran's right hand in April 2005 noted her complaints of 
right hand soreness, but the diagnosis was an essentially 
negative examination.  

The claim for service connection for a right hand disorder 
must be denied, because the first essential criterion for a 
grant of service connection, evidence of a current disability 
upon which to predicate a grant of service connection, has 
not been met.  See Gilpin, supra; Brammer, supra.  

All Claimed Disabilities

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and her representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that she has a 
current ovarian cyst, right foot disorder, right shoulder 
disorder, otitis media, a right ankle disorder, and a right 
hand disorder related to service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and her representative are 
laypersons without the appropriate medical training or 
expertise, they are not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of the Veteran's claimed disabilities have no probative 
value.

For all the foregoing reasons, the claims for service 
connection for an ovarian cyst, right foot disorder, right 
shoulder disorder, otitis media, a right ankle disorder, and 
residuals of a hematoma of the right hand must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Law and Regulations - Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating and the 
requirement(s) for a compensable rating is/are not met.  38 
C.F.R. § 4.31.

Factual Background and Analysis

Residuals of splenectomy  

The Veteran is in receipt of a 20 percent rating for 
residuals of a splenectomy, pursuant to Diagnostic Code 7706, 
effective January 1, 2005.  38 C.F.R. § 4.117, Diagnostic 
Code 7706 (2009).  

7706
Splenectomy
20
Note: Rate complications such as systemic infections with 
encapsulated bacteria separately.
38 C.F.R. § 4.117, Diagnostic Code 7706 (2009).  

On VA General Medical examination in April 2005, the examiner 
noted that the Veteran's past surgical history included a 
splenectomy in 1982, following a motor vehicle accident.  The 
Veteran voiced no complaints on the date of examination.  
Examination of the hemic and lymphatic systems revealed no 
adenopathy.  The pertinent diagnosis was status post 
exploratory laparotomy with splenectomy, 1982, following 
motor vehicle accident.  

Records of VA treatment dated from March 2005 to July 2009 do 
not reflect complaints regarding or findings of residuals of 
the splenectomy.  

The Veteran was afforded a VA lymphatic disorders examination 
in May 2009.  She reported that she had been prone to 
recurrent infections since her splenectomy.  She denied a 
history of malignant neoplasms, and denied current symptoms 
of lymphadenopathy, bleeding tendency, or constitutional 
symptoms.  She denied any effect on her operational function 
or daily activities on account of her splenectomy, other than 
the fact that she had to be cautious about her risk for 
recurrent infections. On examination, there was no evidence 
of lymphadenopathy, hepatomegaly, or jaundice, and there were 
no signs of anemia or evidence of supparative vena cava 
syndrome.  The diagnosis was status post splenectomy.  She 
was also afforded a VA hemic disorders examination on the 
same date.  She gave a history of anemia which was diagnosed 
at the time of her ulcerative colitis in 1991, which was 
presently managed on iron supplements without any current 
symptoms.  She denied fatigability, weakness, recurrent 
headaches, shortness of breath, chest pains, claudications, 
or a history of recurrent infections.  She gave a history of 
a blood transfusion following her 1982 motor vehicle 
accident, which required splenectomy.  Physical examination 
was normal except for the history of splenectomy.  The 
diagnosis was remote history of anemia, currently not anemic 
on iron supplement tablets.  

The Board finds that there is no medical evidence that the 
Veteran has symptomatology indicative of systemic infections 
with encapsulated bacteria as a complication of her in-
service splenectomy.  While, during the May 2009 lymphatic 
disorders examination, the Veteran reported that she was 
prone to recurrent infections, during the hemic disorders 
examination on the same date, she denied a history of 
recurrent infections.  While the May 2009 VA examination 
included a diagnosis of a remote history of anemia, the 
examiner did not attribute this diagnosis to the Veteran's 
in-service splenectomy.  In any event, the examiner noted 
that the Veteran was not currently anemic.  The Veteran is 
currently in receipt of the maximum disability evaluation 
under Diagnostic Code 7706 and there is simply no medical 
evidence of any complications which warrant separate rating.  
Accordingly, an initial rating in excess of 20 percent for 
residuals of a splenectomy is not warranted.  38 C.F.R. 
§ 4.117, Diagnostic Code 7706.  

Knees

The Veteran is in receipt of a noncompensable rating for her 
right knee disability, effective January 1, 2005, and a 10 
percent rating for her right knee, effective April 9, 2009, 
pursuant to Diagnostic Code 5003-5260.  She is in receipt of 
a 10 percent rating for her left knee disability, pursuant to 
Diagnostic Code 5010-5260, effective January 1, 2005.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2009).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 
38 C.F.R. § 4.71, PLATE II (2009)

The VA General Counsel has held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The VA General Counsel 
subsequently held  that separate ratings are only warranted 
in these types of cases when a veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, or 
(consistent with DeLuca, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

On VA joints examination in April 2005, the Veteran gave a 
history of a right tibial plateau fracture in service, with a 
history of left knee trauma.  The examiner noted that she 
underwent left medial and partial lateral meniscectomy in 
service.  The Veteran complained of intermittent pain, 
stiffness, and swelling in the bilateral knees.  She added 
that her knees locked and gave way rarely.  Range of motion 
testing revealed flexion from 0 to 130 degrees, bilaterally, 
with bilateral crepitus.  The examiner noted that range of 
motion of the left knee was painful with flexion to 130 
degrees, and that pain increased with repetitive movements.  
The Veteran denied additional limitation of range of motion 
or functional impairment beyond pain.  Stability was within 
normal limits bilaterally.  X-ray of the left knee revealed 
minimal osteoarthritis and X-ray of the right knee was within 
normal limits.  The pertinent diagnoses were osteoarthritis 
of the left knee and right patello-femoral syndrome.  

Records of VA treatment dated from March 2005 to July 2009 
reflect complaints of knee pain.  Musculoskeletal evaluation 
revealed that inspection, range of motion, motor strength, 
and stability of the right and left lower extremities was 5/5 
in January, March, May, and September 2008.  Range of motion 
of the extremities was described as intact during VA 
treatment in March 2009 and there was full active range of 
motion in the right and left lower extremities in May 2009.  
During treatment in June 2009, the Veteran denied joint 
problems.  

The Veteran underwent VA joints examination in April 2009.  
She described knee pain between level seven and eight, which 
could be aggravated to 10, depending on weather and whether 
she had been sitting or standing for long periods of time.  
She described swelling in both knees and stated that they 
felt warm to the touch at times, adding that the left knee 
was always worse than the right.  She also described 
weakness, and stiffness in the knees.  She reported that she 
experienced instability in her left knee, but that her right 
knee did not give out, although she denied recurrent 
subluxations and dislocations.  She stated that both knees 
locked, tired easily, and lacked endurance.  

On examination, the knees were symmetrical and there was no 
swelling.  The left knee was tender to touch in the lateral 
side of the patella and the distal patellar tendons in the 
bilateral knees were tender to palpation.  There was no 
fatigue or weakness in the knees.  Lack of endurance was not 
appreciated, and coordination was good.  There was no edema, 
heat, or guarding, and the examiner did not appreciate any 
ankylosis on examination.  Range of motion testing revealed 
right knee extension to 0 degrees and flexion to 140 degrees, 
with pain beginning at 130 degrees.  Left knee extension was 
to 0 degrees and flexion was to 140 degrees, with pain 
beginning at 120 degrees.  The examiner commented that pain 
caused the most functional impairment.  There was good 
stability in both knees, although there was crepitus, worse 
in the left than the right.  The anterior and posterior 
cruciate ligaments were intact bilaterally.  X-rays of the 
bilateral knees revealed moderate DJD changes.  The diagnosis 
was traumatic DJD of the bilateral knees.  

Right Knee Prior to April 9, 2009

The aforementioned evidence reflects that the medical 
evidence provides no basis for assignment of a compensable 
rating for the right knee disability, prior to April 9, 2009.  
In this regard, on VA examination in April 2005, flexion was 
to 130 degrees and extension was to 0 degrees.  Records of VA 
treatment dated in January, March, May, and September 2008 
reflect range of motion 5/5 in the right lower extremity and 
range of motion of the extremities was described as intact in 
March 2009.  These findings do not warrant assignment of even 
a compensable rating for the right knee under Diagnostic Code 
5260 or Diagnostic Code 5261.  Moreover, as there is no 
evidence of any limitation of extension during the period in 
question, this evidence also provides no basis for assignment 
of separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In reaching these conclusions, the Board has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, the medical evidence simply does not 
reflect any functional loss due to pain, weakness, excess 
fatigability, or incoordination during the period in 
question. Rather, the April 2005 VA examiner indicated only 
that there was pain on left knee flexion, and, although the 
Veteran complained of knee pain, she indicated that she did 
not have additional limitation of range of motion or 
functional impairment beyond pain.  As such, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of a compensable rating.

The Board also finds that there is no objective evidence of 
instability of the right knee during the period in question.  
In this regard, despite the Veteran's statement, during the 
April 2005 VA examination, that her knees gave way rarely, 
stability was within normal limits on examination.  In 
addition, stability in the right lower extremity was 
described as 5/5 during VA treatment in January, March, May, 
and September 2008.  Accordingly, there is no basis for 
evaluating the right knee disability under Diagnostic 5257 
during the period in question.  

In addition, despite her complaints of knee pain, the Board 
notes that, prior to April 9, 2009, there is no X-ray 
evidence of right knee arthritis.  A compensable evaluation 
for arthritis requires X-ray evidence of that condition. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, there is 
no basis for assignment of a compensable rating for the right 
knee disability, prior to April 9, 2009, pursuant to 
Diagnostic Code 5003.  

Moreover, no other potentially applicable diagnostic code 
provides a basis for assignment of a compensable rating for 
right knee patellofemoral pain syndrome prior to April 9, 
2009. As it is neither contended nor shown that the Veteran's 
right knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, rating of the disability under the Diagnostic 
Codes evaluating these disabilities is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for right knee patellofemoral pain syndrome under the 
applicable rating criteria.

Right Knee Since April 9, 2009

The medical evidence also provides no basis for assignment of 
a rating in excess of 10 percent for the service-connected 
right knee disability, since April 9, 2009.  While there is 
X-ray evidence of degenerative arthritis, justifying 10 
percent on VA examination in April 2009, flexion was to 140 
degrees and extension was to 0 degrees, with pain beginning 
at 130 degrees.  The Veteran had full active range of motion 
during VA treatment in May 2009.  These findings do not 
warrant assignment of even a compensable rating for the right 
knee under Diagnostic Code 5260 or Diagnostic Code 5261.  
This evidence also provides no basis for assignment of 
separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In reaching these conclusions, the Board has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, while the Veteran experienced pain at 130 
degrees of flexion on VA examination in April 2009, 
limitation of flexion to 130 degrees does not warrant 
assignment of even a noncompensable rating under Diagnostic 
Code 5260.  Moreover, the examiner indicated that there was 
no fatigue, weakness, or lack of endurance in the knees, and 
coordination was described as good.  As such, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of a rating in excess of 10 percent.

Given the evidence of flexion limited to 130 degrees by pain, 
as evidenced on VA examination in April 2009, and the April 
2009 X-ray evidence of DJD changes in the knees, the 10 
percent rating assigned is consistent with the maximum rating 
for a single, major joint assignable under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board 
points out that the 10 percent rating assigned for the right 
knee in this case is consistent with the provisions of 38 
C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of 
the rating schedule, to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  However, as discussed above, no higher rating 
is assignable on the basis of limitation of motion during the 
period in question.

The Board also finds that there is no objective evidence of 
instability of the right knee during the period in question.  
In this regard, the Veteran herself stated during the April 
2009 VA examination that her right knee did not give out and 
stability was good in both knees, with intact anterior and 
posterior cruciate ligaments on examination.  Accordingly, 
there is no basis for evaluating the right knee disability 
under Diagnostic 5257 during the period in question.  

Moreover, no other potentially applicable diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for right knee patellofemoral pain syndrome since 
April 9, 2009.  As it is neither contended nor shown that the 
Veteran's right knee disability involves ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula, rating of the disability under the Diagnostic 
Codes evaluating these disabilities is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of rating in excess of 10 
percent for right knee patellofemoral pain syndrome, since 
April 9, 2009, under the applicable rating criteria.

Left Knee

The aforementioned medical evidence provides no basis for 
assignment of an initial rating in excess of 10 percent for 
the service-connected left knee disability.  In this regard, 
on VA examination in April 2005, flexion was to 130 degrees 
and extension was to 0 degrees.  The examiner noted that 
range of motion was painful at 130 degrees.  Range of motion 
of the left lower extremity was described as 5/5 during VA 
treatment in January, March, May, and September 2008, range 
of motion of the extremities was described as intact during 
VA treatment in March 2009, and the Veteran had full active 
range of motion in the left lower extremity during VA 
treatment in May 2009.  On VA examination in April 2009, 
flexion was to 140 degrees, with pain beginning at 120 
degrees, and extension was to 0 degrees.  These findings do 
not warrant assignment of even a compensable rating for the 
left knee under Diagnostic Code 5260 or Diagnostic Code 5261.  
This evidence also provides no basis for assignment of 
separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In reaching these conclusions, the Board has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, while the April 2005 VA examiner noted 
that the Veteran experienced pain at 130 degrees of flexion, 
which increased with repetitive movements, and, on VA 
examination in April 2009, the Veteran experienced pain at 
120 degrees of flexion, limitation of flexion to 120 degrees 
does not warrant assignment of even a noncompensable rating 
under Diagnostic Code 5260.  Significantly, the April 2009 VA 
examiner indicated that there was no fatigue, weakness, or 
lack of endurance in the knees, and coordination was 
described as good.  As such, the Board finds that the DeLuca 
factors do not provide a basis for assignment of a rating in 
excess of 10 percent.

Given the evidence of flexion limited to 120 degrees by pain, 
as evidenced on VA examination in April 2009, and the X-ray 
evidence of osteoarthritis and DJD changes in the left knee, 
the 10 percent rating assigned is consistent with the maximum 
rating for a single, major joint assignable under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Board points out that the 10 percent rating assigned for the 
left knee disability in this case is consistent with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as 
the intention of the rating schedule, to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  However, as 
discussed above, no higher rating is assignable on the basis 
of limitation of motion.

The Board also finds that there is no objective evidence of 
instability of the left knee.  In this regard, stability was 
within normal limits on VA examination in April 2005, 
stability of the left lower extremity was described as 5/5 
during VA treatment in January, March, May, and September 
2008, and stability in the knees was described as good on VA 
examination in April 2009, with intact anterior and posterior 
cruciate ligaments.  Accordingly, there is no basis for 
evaluating the left knee disability under Diagnostic 5257.  

Moreover, no other potentially applicable diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for the left knee disability.  As it is neither 
contended nor shown that the Veteran's left knee disability 
involves ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula, rating of the disability 
under the Diagnostic Codes evaluating these disabilities is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 10 percent for the service-connected left knee 
disability, under the applicable rating criteria.



Thoracolumbar DJD and DDD  

The Veteran is in receipt of a 10 percent rating for 
thoracolumbar DJD and DDD, to include spondylolisthesis, 
pursuant to Diagnostic Code 5242, effective January 1, 2005.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The following rating criteria are applicable in evaluating 
the Veteran's service-connected spine disability.
  
The Spine
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes


Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

On VA back examination in April 2005, the Veteran described 
low back pain with radiation to the right lower extremity.  
Associated features included numbness of the bilateral feet, 
at times.  She stated that she experienced no additional 
limitation of range of motion or functional impairment beyond 
pain.  Range of motion testing of the thoracolumbar spine 
revealed forward flexion from 0 to 80 degrees and extension 
from 0 to 30 degrees.  Both forward flexion and extension 
were painful at the end of range of motion.  Left and right 
lateral flexion and lateral rotation were within normal 
limits, from 0 to 30 degrees, but were painful at the ends.  
The examiner commented that pain increased with repetitive 
movements.  The Veteran was additionally limited by 
intermittent pain and lack of endurance.  There was 
straightening of the lumbar lordosis.  Neurological 
examination was negative and the examiner commented that 
there were no incapacitating episodes of intervertebral disc 
syndrome.  X-ray revealed DDD at multiple levels and DJD at 
L4-5 and L5-S1, with grade I-II spondylolisthesis at the L4-5 
level.  The diagnoses were DDD/DJD of the lumbosacral spine 
and grade I-II spondylolisthesis at L4-5 level.    

Records of VA treatment dated from March 2005 to July 2009 
reflect complaints regarding and treatment for low back pain, 
radiating to the right leg.  Musculoskeletal evaluation of 
the spine, including inspection, range of motion, motor 
strength, and stability, during VA treatment in January, 
March, May, and September 2008 was normal.  During VA 
treatment in May 2009, there was full active range of motion 
of the lumbar spine, reflexes were symmetric and sensation 
was intact.  The assessment was a history of chronic pain in 
the back.  

On VA spine examination in April 2009, the Veteran stated 
that her current treatment for her back was acupuncture at 
least once a week and occasional Motrin.  She added that, 
since receiving acupuncture, she had not had any additional 
limitation of motion during flare-ups.  She complained of 
sharp, continuous pain, which radiated down the right leg, 
which was aggravated by prolonged sitting, standing, bending, 
or heavy lifting.  

On examination, there were no abnormal curvatures, and gait 
and posture were normal.  There was some point tenderness 
around L3 to S1, but there was no guarding, swelling, or 
spasm.  There was no scoliosis, reverse lordosis, or abnormal 
kyphosis.  Range of motion testing revealed forward flexion 
from 0 to 90 degrees, with pain beginning at 80 degrees.  
Extension was from 0 to 30 degrees, with pain beginning at 20 
degrees.  Left lateral flexion was normal, from 0 to 30 
degrees, with minimal pain, while right lateral flexion was 
from 0 to 15 degrees, and was described as extremely painful, 
with pain starting at 15 degrees.  Bilateral lateral rotation 
was from 0 to 30 degrees, with pain starting at 0 degrees.  
There was pain, fatigability, weakness, and lack of 
endurance, although coordination was good.  Neurological 
examination revealed a negative Lasegue sign and deep tendon 
reflexes were intact.  Motor examination did not reveal any 
atrophy, and tone, strength, and sensory examination were 
normal.  X-ray of the lumbosacral spine revealed Grade 1 
spondylolisthesis at L4-L5, disc space narrowing, and 
sclerosis in the facet joints posteriorly.  The diagnoses 
were Grade 1 spondylolisthesis at L4-L5, sclerosis of the 
facet joints, and disc space narrowing of the lumbar spine.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 10 percent rating for the thoracolumbar spine 
disability.  There has been no showing that this disability 
has been manifested by forward flexion greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, as required for a higher rating.  
Rather, flexion has been no less than 80 degrees, as 
indicated during the April 2005 VA examination, and combined 
range of motion has been to no less than 225 degrees, as 
indicated during VA examination in April 2009.  Moreover, 
while the April 2005 VA examiner noted that the Veteran had 
straightening of the lumbar lordosis, there has been no 
objective evidence of muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour.  
Rather, on VA examination in April 2009, gait was normal and 
the examiner noted that there were no abnormal curvatures, 
nor was there guarding or swelling.  As such, the Board finds 
that the criteria for a rating in excess of 10 percent are 
not met.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.    

Regarding functional impairment, the Board has considered the 
Veteran's complaints regarding pain and the April 2009 
findings of fatigability, weakness, and lack of endurance.  
Although the Veteran had pain on range of motion testing 
during the April 2005 and April 2009 VA examinations, even 
considering additional limitation of motion based on pain, 
the Veteran had forward flexion of the thoracolumbar spine to 
80 degrees and combined range of motion of 145 degrees during 
the April 2009 VA examination.  Moreover, the Board notes 
that the rating criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca provide no basis for assignment of any higher rating.

The Board has also considered that, under Note (1) of the 
General Rating Formula, VA must consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the Veteran's service-connected 
spine disability.  In this case, however, the competent 
medical evidence pertinent to the claim for a higher rating 
does not support a finding that the Veteran has any 
separately ratable neurological manifestations of her 
thoracolumbar spine disability.  In this regard, while the 
Veteran has complained of low back pain radiating to her 
right leg, and records of VA treatment dated from March 2005 
to July 2009 include findings of sciatica, neurological 
examination was negative in April 2005, and, on VA 
examination in April 2009, tone, strength, and sensory 
examination were normal, deep tendon reflexes were intact, 
and motor examination did not reveal any atrophy.  Most 
recently, during VA treatment in May 2009, reflexes were 
symmetric and sensation was intact 

In light of the foregoing, the Board finds that the competent 
medical evidence indicates that the Veteran does not have 
separately compensable neurological manifestations of her 
service-connected thoracolumbar spine disability.  As such, 
combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 10 percent.

There is also no medical evidence that the Veteran's service-
connected thoracolumbar spine disability would warrant a 
rating in excess of 10 percent on the basis of incapacitating 
episodes.  The medical evidence does not indicate any bed 
rest prescribed by a physician, let alone for a total period 
of at least two weeks in a 12-month period, as required for a 
higher rating under the above-noted criteria.  Rather, during 
both the April 2005 and the April 2009 VA examinations, the 
examiner specifically commented that there were no 
incapacitating episodes of intervertebral disc syndrome.  As 
such, the criteria for an increased rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes are also not met.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 10 percent for the service-connected thoracolumbar 
spine disability, under the applicable rating criteria.

Ulcerative colitis 

The Veteran is currently in receipt of a 10 percent rating 
for ulcerative colitis, pursuant to Diagnostic Code 7323, 
effective January 1, 2005.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2009).  

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2009).  

On VA general medical examination in April 2005, the Veteran 
stated that her weight was stable and she denied current 
abdominal pain.  She reported that she had one to two bowel 
movements daily, and that her last flare-up with 
hospitalization was in February 2000.  She denied melena, but 
reported that she experienced intermittent red blood on 
toilet paper.  The diagnoses included ulcerative colitis.  

On VA examination to evaluate ulcerative colitis in April 
2005, the examiner noted that the Veteran had one to two 
bowel movements daily, as a baseline, and that she was 
currently taking six tablets of Mesalamine daily.  The 
physician stated "not applicable" in regard to 
malnutrition, abdominal pain, and fistula.  The diagnosis was 
ulcerative colitis.  

Records of VA treatment reflect that, during treatment in 
December 2007, the Veteran indicated that she had a prior 
medical history of colitis, but stated that she had been off 
ulcerative colitis medications since returning from service.  
During treatment in July 2008, she reported no 
gastrointestinal symptoms.  In October 2008, she stated that 
she was not on any medications for ulcerative colitis, but 
was only on diet.  

The Veteran's ulcerative colitis was evaluated during VA 
examination in May 2009.  She stated that her last flare-up 
was in 2000.  She described an essentially stable weight, and 
denied nausea or vomiting.  She reported that she had 
frequently loose stools, which were occasionally bloody, but 
there was no fistula formation.  She added that she 
experienced occasional abdominal pain and distress with 
cramps.  She stated that she was currently managed on 
Mesalamine and Bisacodyl.  In describing the effects of 
ulcerative colitis on her functioning and activities of daily 
living, the Veteran indicated that her diet was restricted 
and she was tired, fatigued, and worried about what she ate.  
The examiner noted that there was no history of neoplasm.  

On examination, the Veteran did not appear malnourished or 
anemic, and there was no evidence of debility.  The abdomen 
was benign, without any localized pain, fistulas, or 
abdominal masses.  Her weight was described as essentially 
stable.  The diagnosis was ulcerative colitis.  The examiner 
indicated that the symptoms were fairly controlled on 
Mesalamine.  The examiner further noted that, since reporting 
for her VA examination, the Veteran underwent a colonoscopy 
on June 3, 2009, which revealed inflammation in the rectum, 
with an otherwise normal colonoscopy.  The biopsy reports 
were being awaited.  

A June 2009 gastroenterology pre-procedure note reflects that 
the Veteran had ulcerative colitis since 1991, with the last 
flare in February 2008; however, the same treatment record 
notes that she reported no ulcerative colitis exacerbations 
since 2000, and that she had stopped taking Mesalamine in 
2004, without flare.  She described intermittent bright red 
blood per rectum, with no diarrhea or weight loss.  She 
underwent colonoscopy.  Five days later, she presented to the 
emergency department, with complaints of bright red blood per 
rectum since her colonoscopy.  She described a small to 
moderate amount of bloody stool, two to three times a day, 
associated with abdominal cramping before every bowel 
movement.  The Veteran reported that the last time she had a 
similar episode was in February 2000, nevertheless, the 
treatment record indicates that her last flare of ulcerative 
colitis was in February 2008, although the last time she was 
on a steroid was in 2000 for four months.  The physician 
noted that her colonoscopy had revealed mild proctitis with 
the rest of the colon and biopsies normal.  The assessment 
was mild proctitis, and the Veteran was started on Rowasa 
enemas and Mesalamine.  Eleven days later, she returned, 
complaining of continued rectal bleeding.  During follow-up 
treatment less than a week later, the Veteran reported that 
her stool was slightly more formed, but still not solid, and 
was mostly mucusy, sometimes with a small amount of blood.  
She added that pain was still present, mostly in the left 
lower quadrant.  The physician noted that the Veteran's c. 
diff test was positive, but that it was unclear if this was a 
true positive, since, clinically, she was not a typical overt 
c. dif, with a normal white blood cell count and minimal 
abdominal pain; however, in light of her other symptoms, she 
was treated with a two week course of Flagyl and was asked to 
submit another stool sample.  During follow-up treatment, two 
days later, the physician noted that the repeat c. diff toxin 
was negative, but, the Veteran nevertheless had three bowel 
movements which were still bloody the day prior.  The 
assessment was hepatitis C, ulcerative colitis, followed in 
gastro liver clinic.  

The medical evidence of record indicates that the service-
connected ulcerative colitis is no worse than moderate, with 
infrequent exacerbations.  In this regard, during VA 
examination in May 2009, the Veteran described only 
occasional abdominal pain and distress with cramps, and 
indicated that her last acute flare-up was in 2000.  In 
describing the effects of ulcerative colitis on her 
functioning, the Veteran only stated that she was very tired 
and fatigued, had a restricted diet, and worried about what 
she ate.  Significantly, the examiner described her symptoms 
as fairly controlled.  During VA examination to evaluate 
hemorrhoids, in May 2009, the Veteran gave a history of 
ulcerative colitis, diagnosed in 1994, for which she had 
recurrent and intermittent occasional flare-ups.  As such, 
the Board finds that the medical evidence indicates that the 
service-connected ulcerative colitis is no more than 
moderate, with infrequent exacerbations.  

The Board has considered the fact that recent records of VA 
treatment include a history of a flare of ulcerative colitis 
in February 2008; however, this appears to be an error, as, 
the same treatment records in which a history of a flare of 
ulcerative colitis in February 2008 is recorded, also note 
that the Veteran's last exacerbation of ulcerative colitis 
was in 2000.  Moreover, there is no mention of a flare of 
ulcerative colitis during VA treatment in February 2008.  In 
any event, even assuming, arguendo, that the Veteran did 
experience a flare of ulcerative colitis in February 2008 and 
June 2009, the Board finds that two flares of her condition, 
since the January 2005 effective date of the grant of service 
connection, would not constitute frequent exacerbations, as 
required for a higher, 30 percent, rating.  

The Board has also considered the fact that the Veteran 
presented with complaints regarding abdominal pain and bloody 
stool on several occasions in June 2009, following her June 
3, 2009 colonoscopy; however, even if her gastrointestinal 
symptoms were found to be more than moderate during this 
period, a higher rating requires moderately severe ulcerative 
colitis with frequent exacerbations.  Despite her 
gastrointestinal complaints in June 2009, there is simply no 
medical evidence of frequent exacerbations of ulcerative 
colitis since the effective date of the grant of service 
connection, as required for a higher rating.  Notably, the 
Board points out that the most recent record of VA 
gastroenterology treatment associated with the claims file is 
dated on June 26, 2009, on which date the Veteran was 
instructed to continue taking Flagyl and to return if 
symptoms returned, otherwise, the plan was to reschedule her 
in two weeks.  The most recent records of VA treatment 
currently associated with the claims file were printed on 
July 8, 2009, and do not include any subsequent 
gastrointestinal treatment.  Neither the Veteran nor her 
representative has indicated that she has experienced any 
more recent exacerbations of ulcerative colitis.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 10 percent for the service-connected ulcerative 
colitis, under the applicable rating criteria.


Tinnitus  

The Veteran is currently in receipt of a 10 percent rating 
for tinnitus, pursuant to Diagnostic Code 6260, effective 
January 1, 2005.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).  

6260
Tinnitus, recurrent
1
0
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S.  Court of Appeals for the Federal Circuit (Federal 
Circuit).  In Smith v.  Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal  Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. §  4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a  single disability rating for tinnitus, 
regardless of whether  the tinnitus is unilateral or 
bilateral.  

In this case, the Veteran's tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260 (2009).  After reviewing 
the entire claims folder the Board further finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected tinnitus 
disability that would take the Veteran's case outside the 
norm so as to warrant an extraschedular rating.   
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As there is also no legal basis upon which to award a higher 
initial rating for tinnitus, this claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Fibroids of the breast  

The Veteran is currently in receipt of a noncompensable 
rating for fibroids of the breast, pursuant to Diagnostic 
Code 7628, effective January 1, 2005.  (2009).  

762
8
Benign neoplasms of the gynecological system or breast. 
Rate according to impairment in function of the urinary 
or gynecological systems, or skin.
38 C.F.R. § 4.116, Diagnostic Code 7628 (2009).  

On VA examination in March 2005, the breasts were 
symmetrical, with no masses or adenopathy, although 
fibrocystic changes were noted.  The examiner noted that the 
Veteran had a history of fibrocystic breasts.  

Records of VA treatment dated from March 2005 to July 2009 
reflect that examination of the breasts was negative for 
masses in August 2008.  

The medical evidence of record simply does not reflect that 
the Veteran has been seen for any complaints regarding or 
treatment for fibroids of the breast since the March 2005 VA 
examination. The Veteran does not allege, nor does the 
medical evidence reflect, any impairment in function of the 
breasts or skin-related disability in regard to fibroids of 
the breast. In the absence of any current impairment related 
to fibroids of the breast, a compensable rating is not 
warranted. 38 C.F.R. § 4.117, Code 7628.

	(CONTINUED ON NEXT PAGE)


Hemorrhoids 

The Veteran is currently in receipt of a noncompensable 
rating for hemorrhoids, pursuant to Diagnostic Code 7336, 
effective January 1, 2005.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2009).  

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).  

There were no external hemorrhoids on VA general medical 
examination in April 2005.  The diagnoses included history of 
hemorrhoids.  On VA examination of the rectum and anus, 
conducted the same month, the Veteran described normal 
sphincter control, with rare bleeding hemorrhoids.  She 
indicated that she treated her hemorrhoids with topical 
medication as required.  On examination, there was no 
evidence of fecal leakage.  The size of lumen was normal, and 
there was no evidence of bleeding or signs of anemia.  There 
were no external hemorrhoids, and no visible fissures.  The 
diagnosis was hemorrhoids.  

Records of VA treatment from March 2005 to July 2009 are 
negative for complaints regarding or treatment for 
hemorrhoids.   

The Veteran was afforded a VA examination to evaluate her 
hemorrhoids in May 2009.  She described symptoms of anal 
itching, diarrhea, pain, and tenesmus, with occasional fecal 
incontinence with strain efforts, like sneezing or coughing.  
She added that her hemorrhoids were exacerbated with certain 
meals, and stated that she treated her hemorrhoids with some 
diet restrictions and Neosporin for pain inflammation.  She 
denied any history of fistula anae or proctitis, but gave a 
history of occasional rectal bleeding from both colitis and 
hemorrhoids.  On examination, the Veteran was in no acute 
distress, and did not appear anemic.  There was no evidence 
of fecal leakage.  The anus and rectum were normal appearing, 
with no signs of anemia.  No fissures were noted.  There were 
no visible or palpable external hemorrhoids, and no internal 
hemorrhoids were noted.  There was no evidence of bleeding or 
rectal prolapse, and sphincter tone was normal.  The examiner 
noted that, since the date of her VA examination, the Veteran 
was seen at the VA emergency department for rectal bleeding 
on June 8, 2009; however, she had no active bleeding at that 
time, and she was told that her bleeding was related to 
colitis.  The VA examiner's diagnosis was history of rectal 
hemorrhoids.  

The aforementioned evidence reflects that a compensable 
rating for hemorrhoids is not warranted.  In this regard, 
despite her complaints regarding hemorrhoids, as made during 
the May 2009 VA examination, there is simply no probative 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue nor persistent bleeding with 
secondary anemia or with fissures.  Rather, the May 2009 VA 
examiner specifically found that there was no evidence of 
bleeding and no fissures were noted, and no external or 
internal hemorrhoids were noted on examination.  The Board 
has considered the fact that, subsequent to the May 2009 VA 
examination, the Veteran received VA treatment for rectal 
bleeding; however, as noted by the May 2009 VA examiner, this 
bleeding has been attributed to her ulcerative colitis.  
There is simply no medical evidence that the June 2009 rectal 
bleeding was the result of hemorrhoids.  Therefore, 
entitlement to a compensable rating must be denied.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for the service-connected hemorrhoids, under the 
applicable rating criteria.

Right elbow

The Veteran is currently in receipt of a noncompensable 
rating for residuals of right elbow strain, pursuant to 
Diagnostic Code 5206, effective January 1, 2005.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2009).  


520
6
Forearm, limitation of flexion of:
Major
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009).

      

38 C.F.R. § 4.71, Plate I (2009).

The record reflects that the Veteran is right-handed.  On VA 
joints examination in April 2005, the Veteran described 
intermittent right elbow pain.  She denied additional 
limitation of range of motion or functional impairment beyond 
pain.  Flexion, supination, and pronation of the right elbow 
were within normal limits, but painful.  The examiner 
commented that the Veteran had full flexion to 145 degrees, 
which was the same with repetitive movements.  X-ray of the 
right elbow was within normal limits.  The pertinent 
diagnosis was right elbow strain.  

Records of VA treatment from March 2005 to July 2009 are 
negative for complaints regarding or treatment for the right 
elbow.  Records of VA treatment dated in January, March, May, 
and September 2008 reflect range of motion 5/5 in the right 
upper extremity and range of motion of the extremities was 
described as intact in March 2009.  The Veteran was scheduled 
for a VA examination to evaluate her elbow disability in 
April 2009; however, the claims file reflects that the elbow 
examination was cancelled because, at the time of her 
encounter, the Veteran admitted that she did not have an 
elbow condition.  The Veteran had full active range of motion 
of the right upper extremity in May 2009.  The Veteran denied 
joint problems during VA treatment in June 2009.  

The aforementioned medical evidence reflects that an initial 
compensable rating for residuals of right elbow strain is not 
warranted.  In this regard, there is no medical evidence of 
any less than full flexion since the effective date of the 
grant of service connection.  The Board has considered the 
Veteran's functional impairment due to pain and other 
factors.  However, while she complained of pain during the 
April 2005 VA examination, she denied additional limitation 
of range of motion or functional impairment beyond pain.  
Significantly, the VA examiner commented that the Veteran had 
full flexion to 145 degrees, which was the same with 
repetitive movements.  As such, the Board finds that any 
functional loss does not more nearly approximate flexion 
limited to 100 degrees, as required for a compensable rating.  
As such, the Board finds that the DeLuca factors do not 
provide a basis for assignment of a compensable rating.

The Board also finds that no other diagnostic code provides a 
basis for assignment of an initial compensable rating for the 
right elbow disability.  Disabilities of the elbow and 
forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213; however, several of these diagnostic codes are 
simply not applicable to the Veteran's service-connected 
right elbow disability.  It is neither contended nor shown 
that the Veteran's right elbow disability involves ankylosis, 
limitation of extension, flexion limited to 100 degrees and 
extension limited to 45 degrees, flail joint, nonunion of the 
radius and ulna, malunion or nonunion of the ulna, or 
malunion or nonunion of the radius. As such, a higher initial 
rating under any of the diagnostic codes rating these 
conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5207-5212.  Moreover, while a compensable rating 
is available for impairment of supination or pronation 
pursuant to Diagnostic Code 5213, the medical evidence here 
does not reflect any such impairment. Rather, supination and 
pronation were within normal limits on VA examination in 
April 2005.  Accordingly, an initial compensable rating 
pursuant to this diagnostic code is also not warranted.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for the service-connected residuals of right elbow 
strain, under the applicable rating criteria.

Urinary stress incontinence 

The Veteran is currently in receipt of a noncompensable 
rating for urinary stress incontinence, pursuant to 
Diagnostic Code 7599-7517, effective January 1, 2005.  
38 C.F.R. § 4.115b, Diagnostic Code 7517 (2009).  

751
7
Bladder, injury of:

Rate as voiding 
dysfunction.
38 C.F.R. § 4.115b, Diagnostic Code 7517 (2009).  

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a (2009).
Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a (2009).

On VA gynecological examination in March 2005, the Veteran 
denied urinary frequency and urgency.  On VA urology 
examination on the same date, the Veteran described mild 
stress urinary incontinence with a full bladder, but 
indicated that she was not very bothered with the symptoms.  
She complained of frequent urination, every two hours, adding 
that she also drank lots of fluids during the day, and was 
not bothered.  The impression was no significant 
genitourinary history except for mild stress urinary 
incontinence, without bother.  The physician noted that the 
Veteran did not desire treatment.  

Records of VA treatment from March 2005 to July 2009 reflect 
that, during treatment in December 2007, the Veteran denied 
urinary frequency.  During treatment in May 2009, she 
reported that she was continent of bladder.  During VA spine 
examination in April 2009, the Veteran complained of stress 
incontinence.  

The aforementioned medical evidence reflects that the 
criteria for an initial 10 percent rating for urinary stress 
incontinence are met.  In this regard, on VA urology 
examination in March 2005, the Veteran reported that she 
urinated every two hours.  While, in December 2007, she 
denied urinary frequency, the Board notes that, in March 
2005, she also denied urinary frequency on the same date that 
she indicated that she urinated every two hours.  The Veteran 
is competent to report frequency of urination.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  There is no more recent 
evidence reflecting a daytime voiding interval of more than 
three hours.  Resolving all doubt in her favor, the Board 
finds that the criteria for an initial 10 percent rating are 
met.  

While the criteria for an initial 10 percent rating are met, 
the Veteran does not contend, nor does the medical evidence 
reflect, that her stress urinary incontinence requires the 
wearing of absorbent materials, that her daytime voiding 
interval is between one and two hours, that she awakens to 
void three or more times per night, or that she has 
symptomatology of obstructive voiding.  As such, the criteria 
for an initial rating in excess of 10 percent are not met.  

Based on the foregoing, the Board finds that the criteria for 
a 10 percent, but no higher, initial schedular rating for 
urinary stress incontinence are met.
 
All Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grants of service connection, 
the Veteran's residuals of splenectomy, right knee 
disability, left knee disability, thoracolumbar spine 
disability, ulcerative colitis, tinnitus, fibroids of the 
breast, hemorrhoids, right elbow disability, or urinary 
stress incontinence, have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b).  In this regard, these disabilities have 
not objectively been shown to markedly interfere with 
employment.  The Board has considered the fact that, during 
her April 2009 VA examination, the Veteran stated that her 
knee disabilities affected her job because she was not able 
to carry boxes and do things that she used to do on her job, 
nevertheless the records reflects that the Veteran has 
remained employed.  In fact, a March 2009 record of VA 
treatment reflects that she received a promotion.  There is 
also no objective evidence that any of these disabilities has 
warranted frequent periods of hospitalization, or have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for further 
staged rating of the right knee patellofemoral pain syndrome, 
pursuant to Fenderson, or for staged rating for residuals of 
a splenectomy, residuals of a left knee meniscectomy with 
DJD, thoracolumbar DJD and DDD, ulcerative colitis, tinnitus, 
fibroids of the breast, hemorrhoids, residuals of right elbow 
strain, or urinary stress incontinence, and the claims for 
higher initial ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine.  While the Board has 
resolved reasonable doubt in the Veteran's favor in 
determining that an initial 10 percent rating is warranted 
for urinary stress incontinence; the Board finds that the 
preponderance of the evidence is against assignment of any 
higher ratings in regard to her residuals of a splenectomy, 
right knee disability, left knee disability, thoracolumbar 
spine disability, ulcerative colitis, tinnitus, fibroids of 
the breast, hemorrhoids, and residuals of right elbow strain.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Entitlement to service connection for an ovarian cyst is 
denied

Entitlement to service connection for a right foot disorder, 
claimed as fracture of the right foot, is denied. 

Entitlement to service connection for a right shoulder 
disorder is denied. 

Entitlement to service connection for recurrent otitis media 
is denied.  

Entitlement to service connection for a right ankle disorder, 
claimed as right ankle sprain, is denied.  

Entitlement to service connection for residuals of a hematoma 
of the right hand is denied.  

Entitlement to an initial rating in excess of 20 percent for 
residuals of a splenectomy is denied.  

Entitlement to an initial compensable rating for right knee 
patellofemoral pain syndrome, prior to April 9, 2009, is 
denied.  

Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, from April 9, 2009, is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee meniscectomy with DJD is denied.  

Entitlement to an initial rating in excess of 10 percent for 
thoracolumbar DJD and DDD, to include spondylolisthesis, is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
ulcerative colitis is denied. 

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  

Entitlement to an initial compensable rating for fibroids of 
the breast is denied.  

Entitlement to an initial compensable rating for hemorrhoids 
is denied.  

Entitlement to an initial compensable rating for residuals of 
right elbow strain is denied. 

Entitlement to an initial 10 percent rating for urinary 
stress incontinence is allowed, subject to the law and 
regulations governing the criteria for an award of monetary 
benefits.

REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

In correspondence to her representative, dated in December 
2006, the Veteran stated that Sentara Hospital in Hampton, 
Virginia had records of her emergency visit for her left 
shoulder, which occurred in 2004.  During VA audiology 
treatment in March 2008, the audiologist noted that the 
Veteran had normal hearing followed by a precipitous moderate 
sensorineural hearing loss at 1.5-3kHz, rising to a mild loss 
at 8kHz.  The audiologist added that the Veteran's hearing 
was recently tested at West Point on January 31, 2008, and 
that repeat testing was not necessary.  A November 2007 
record of VA treatment reflects that the Veteran got her 
usual medical care at a facility at West Point, in upstate 
New York.  

While service treatment records currently of record include 
follow-up instructions and patient education for emergency 
treatment for contusion of the upper extremity and a wrist 
sprain in April 2004, records of treatment for the left 
shoulder, as described by the Veteran, are not of record.  In 
addition, the January 2008 record of audiological testing has 
not been associated with the claims file. VA has a duty to 
obtain relevant records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Accordingly, on remand, the AMC/RO should attempt to obtain 
any outstanding treatment records pertinent to the claim for 
service connection for a left shoulder disorder and the claim 
for a higher initial rating for bilateral hearing loss.   

In regard to the claim for service connection for hepatitis 
C, the Board notes that the Veteran is currently in receipt 
of a noncompensable rating, pursuant to Diagnostic Code 7354.  
The note to this diagnostic code indicates that sequelae, 
such as cirrhosis or malignancy of the liver, should be 
evaluated under an appropriate diagnostic code.  

Records of VA treatment dated from March 2005 to July 2009 
reflect diagnoses of hepatitis C.  The Veteran underwent a 
CT-guided liver biopsy in April 2009.  The Veteran presented 
for follow-up treatment after the liver biopsy for staging in 
May 2009.  The nurse practitioner noted that the biopsy 
revealed stage II.  

The Veteran was afforded a VA examination to evaluate her 
hepatitis C in May 2009.  She denied any flare-ups or fatigue 
related to hepatitis C.  She described a slight, transient 
elevation on a liver function test during treatments with 
multivitamins, but, following discontinuation of her 
multivitamins, her liver enzymes returned to normal.  The VA 
examination report reflects that a March 2009 liver biopsy 
was consistent with cirrhosis, although the Veteran denied 
any debilitating symptoms of anorexia, malaise, abdominal 
pain, or weight loss, and the examiner noted that no 
incapacitating episodes had been reported since her 
diagnosis.  Examination of the abdomen was grossly benign, 
without evidence of tenderness or organomegaly.  Liver size 
was normal, and there were no ascites or evidence of portal 
hypertension.  There were no other signs of chronic liver 
disease.  Laboratory results revealed a slight abnormality in 
liver function tests, as SGOT was 46, while the upper limit 
of normal is 42, and SGPT was 55, while the upper limit of 
normal is 40.  The diagnosis was chronic hepatitis C 
infection.  

Despite the statement in the May 2009 VA examination report, 
that a March 2009 liver biopsy was consistent with cirrhosis, 
it is not clear whether this statement was made by the 
Veteran or the physician.  Notably, the Veteran underwent 
liver biopsy in April 2009, and the follow-up records of 
treatment only indicate that the biopsy revealed "stage 
II."  The Board finds that a new VA examination, to 
ascertain whether the Veteran has cirrhosis of the liver as 
sequela of her service-connected hepatitis C, would be 
helpful in evaluating this disability pursuant to the rating 
criteria.  See 38 U.S.C.A. § 5103A.  

In regard to the claim for a higher initial rating for 
allergic rhinitis, the Board notes that the Veteran is 
currently in receipt of noncompensable rating pursuant to 
Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  


652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).  

The diagnoses on VA general medical examination in April 2005 
included allergic rhinitis.  On VA examination of the nose, 
sinus, larynx, and pharynx, also in April 2005, the Veteran 
gave a history of chronic nasal obstruction with clear 
rhinorrhea and sinus and ear pressure.  She described 
interference with breathing through her nose and mild 
maxillary sinus pressure, but denied purulent discharge and 
dyspnea at rest or on exertion.  She indicated that treatment 
included Flonase and Claritin, and stated that her symptoms 
were worse in the spring months.  She denied any periods of 
incapacitation.  In regard to nasal obstruction, the examiner 
noted that there was right nasoseptal deflection.  The 
pertinent diagnosis was allergic rhinitis.  

Despite the finding of right nasoseptal deflection, the 
examiner did not indicate whether this constitutes complete 
obstruction on one side, consistent with a 10 percent rating.  
In addition, the April 2005 VA examination report does not 
specifically indicate whether or not the Veteran has nasal 
polyps.  Because VA undertook to provide a VA examination to 
evaluate this disability, the Board must ensure that such an 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  Accordingly, to ensure that the record reflects 
the current severity of allergic rhinitis, the Board finds 
that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).

The Board notes that a VA nose, sinus, larynx, and pharynx 
examination was requested in March 2009, and that the Veteran 
failed to report for this examination.  While neither she nor 
her representative has provided good cause for her failure to 
report for that examination, in light of the Veteran's 
representative's April 2010 assertion that there might have 
been mitigating circumstances for her failure to report, 
coupled with the fact that the current medical evidence is 
not clear in regard to the degree of nasal passage 
obstruction due to service-connected allergic rhinitis, the 
Board finds that an additional VA examination would also be 
helpful in evaluating this disability pursuant to the rating 
criteria.  See 38 U.S.C.A. § 5103A.  

As a final matter the Board notes that it does not appear 
that the Veteran has been provided notice required by the 
VCAA in regard to her claims for higher initial ratings.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed. While 
the Court's holding in Dingess suggests that such notice is 
not required because the service connection claims have been 
substantiated, since the claims are being remanded, 
additional notice specific to these issues on appeal is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records of 
treatment for the left shoulder from 
Sentara Hospital, in 2004, and records of 
audiology testing at a facility in West 
Point in January 2008.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2. The AMC/RO should provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises her of the 
information and evidence necessary to 
substantiate her claims for initial 
compensable ratings for bilateral hearing 
loss, hepatitis C, and allergic rhinitis.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
liver, gallbladder, and pancreas 
examination, to evaluate hepatitis C, at 
a VA medical facility.  All indicated 
tests and studies are to be performed, 
and a comprehensive history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Liver, Gallbladder, 
and Pancreas Examination (revised on May 
1, 2007).  The examination must respond 
to the instructions contained therein.  
The examiner should specifically comment 
on whether the Veteran has cirrhosis of 
the liver as a sequela of hepatitis C, 
and, if so, describe symptoms 
attributable to cirrhosis of the liver, 
as outlined in the disability examination 
worksheet.  

4.  The Veteran should also be scheduled 
for a VA nose, sinus, larynx, and pharynx 
examination, to evaluate her allergic 
rhinitis, at a VA medical facility.  All 
indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Nose, Sinus, 
Larynx, and Pharynx Examination (revised 
on May 1, 2007).  The examination must 
respond to the instructions contained 
therein.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

6.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


